Citation Nr: 1826819	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for venous stasis ulcer.

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to March 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The issue of service connection for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  The Veteran's venous stasis ulcer was not manifested in service or for many years thereafter, and is not shown to be etiologically related to his service.

2.  The Veteran's tinnitus is reasonably shown to have had its onset in service, and persisted since.


CONCLUSIONS OF LAW

1.  Service connection for venous stasis ulcer is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in July 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  During the January 2017 hearing, the undersigned identified the issues and explained what is needed to substantiate the claims.

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained pertinent records he has identified.  The AOJ did not arrange for a VA examination in the matter of service connection for venous stasis ulcer.  Such examination is not needed because the record does not contain any evidence suggesting there may be a link between the Veteran's venous stasis ulcer and his service.  He alleges the disability is due to syphilis in service.  See May 2015 VA Form 9.  Absent any competent (medical) evidence suggesting that his venous stasis ulcers might be related to a disease (infection) in service, an examination to secure a medical nexus opinion is not necessary, as even the low threshold standard (as to when an examination is needed) endorsed by the U.S. Court of Appeals for Veterans Claims (CAVC) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met.  See 38 C.F.R. § 3.159 (c)(4).

Neither the Veteran nor his representative has raised any other issues with the duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Certain chronic disabilities, including tinnitus (as an organic disease of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for tinnitus).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  For diseases listed in 38 C.F.R. §  3.309(a), service connection may be established by showing continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Venous stasis ulcer

The Veteran contends that his venous stasis ulcers are residuals of a syphilis infection in service.  His STRs are silent for complaints or findings related to venous stasis ulcers.  On March 1970 service separation examination, it was noted that the Veteran had syphilis, which was cured after a 6 week course of treatment with tetracycline; venous stasis ulcers were not noted. 

The earliest postservice clinical evidence pertaining to venous stasis ulcers is in an October 2013 VA treatment record noting the Veteran's report of worsening pain and ulcers on his right leg.  It was noted that he has varicose veins in both legs and one of the varicosities had opened causing a wound.  The examiner indicated that the ulcers were due to venous insufficiency and/or peripheral artery disease.

A September 2014 VA surgery record notes that the Veteran underwent a procedure for peripheral vascular disease with non-healing ulcers and debridement of right leg ulcer in January 2014.  

In testimony at the January 2017 videoconference hearing, the Veteran asserted that his venous stasis ulcers are due to a syphilis infection in service.  He testified that he received treatment for such ulcers, and they had resolved. 

It is not in dispute that the Veteran had venous stasis ulcers during the pendency of the appeal.  VA treatment records show a diagnosis of venous stasis ulcers.  The critical question remaining is whether there is competent evidence of a nexus between his service, to include due to syphilis, and his venous stasis ulcers.

The Veteran's STRs are silent for complaints or findings related to venous stasis ulcers.  Venous stasis ulcers were not noted on service separation examination.  The earliest postservice clinical evidence of venous stasis ulcers in the record is dated in October 2013 (more than 43 years after service).  Accordingly, service connection for venous stasis ulcers on the basis that such disability became manifest in service and has continued since is not warranted.  The Veteran's hearing testimony that he had venous stasis ulcers in service which were treated and resolved is neither competent nor credible evidence in the matter.  The diagnosis of a venous stasis ulcer is a medical question, and he is a layperson.  To the extent that he alleges he is reporting a diagnosis made by a medical professional in service, he is not credible.  It is simply not plausible that such significant pathology would have not been mentioned in STRs (if present) when the STRS identify such detailed information as the course of treatment for a syphilis infection (which resolved with treatment).   

What remains for consideration is whether the Veteran's venous stasis ulcers may be otherwise etiologically related to his service.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's venous stasis ulcers may otherwise be etiologically related to his service.  As noted above, his STRs are silent for complaints or findings related to ulcers and service separation examination did not note ulcers.  Clinical evidence of record suggests that the Veteran's venous stasis ulcers are due to venous insufficiency and/or peripheral artery disease (neither of which is service-connected).  

The only evidence that relates the Veteran's venous stasis ulcers to his service, including due to syphilis is in his own lay statements.  However, he is a layperson, and it is not shown or alleged that he has any medical training or expertise.  Therefore, his own opinion regarding the etiology of his venous stasis ulcers has no probative value.  Whether venous stasis ulcers diagnosed during the pendency of the appeal may be related to remote service is, in the absence of onset in service and continuity thereafter, a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted a medical opinion or cited to medical literature in support of his claim (i.e., indicating that the venous stasis ulcers might be due to a syphilis infection in service).  At the hearing before the Board he requested, and was granted, a 60-day abeyance period for submission of additional evidence to that effect; nothing further was received.

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.

Tinnitus 

The Veteran contends that he has tinnitus as a result of exposure to noise trauma in service.  His DD Form 214 shows that his MOS was a radio operator and that he received a marksman badge (rifle). 

On September 2013 VA audiology examination, the Veteran reported tinnitus occurring daily, lasting approximately 30 seconds to a minute at a time. He did not identify a specific date of onset but reported that he first noticed ringing, "a long time ago".

In a November 2013 statement he reported that his tinnitus began while he was serving in Vietnam. 

At the January 2017 Board hearing, the Veteran testified that he was exposed to daily loud noise while serving in Vietnam, including from his signal van being located near an artillery battery that "fired support" daily.  He testified that he has had ringing in his ear since service which has progressively worsened.  

It is not in dispute that the Veteran has tinnitus, as the diagnosis of tinnitus is established by subjective complaints (and generally is incapable of objective verification); no medical provider has contested (and the Board finds no reason to question) the Veteran's report that he has tinnitus.  Given his activities in service and his accounts of exposure to noise therein, it may also reasonably be conceded that he was exposed to excessive levels of noise in service.

One way of establishing a nexus between a current claimed disability and service is by showing that the disability became manifest in service, and has persisted since.  The Veteran has indicated that is the situation in the instant case.  The Board finds no reason to question the credibility of his accounts, including in sworn testimony, that he has had tinnitus ever since service; they are not implausible.  Resolving remaining reasonable doubt in his favor, as required (see 38 U.S.C. § 5107; 38 C.F.R. § 3.102), the Board finds that onset of tinnitus in service and continuity since are shown, and that service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a).


ORDER

Service connection for venous stasis ulcers is denied.

Service connection for tinnitus is granted. 


REMAND

The Veteran contends that he has bilateral hearing loss due to noise trauma in service.  It may reasonably be conceded that by virtue of his duties in service he was exposed to significant levels of noise therein.

In September 2013, the Veteran was afforded a VA examination to determine the nature and likely etiology of his bilateral hearing loss.  In an October 2013 addendum opinion, the examiner points to normal hearing at separation as the rationale for why the Veteran's hearing loss is unrelated to service.  However, she does not identify an alternative non-service related etiology considered more likely.  It is well-established in caselaw that a finding of normal hearing at separation does not preclude a finding of service connection for hearing loss.  Accordingly, a remand for an addendum medical advisory opinion is necessary.

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an audiologist for review and an addendum medical advisory opinion.  Based on review of the record (to include this remand) the consulting provider should respond to the following:

Please identify the most likely etiology for the Veteran's hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that the hearing loss was incurred in service, to include as due to exposure to noise trauma therein?

If the hearing loss disability is determined to be unrelated to service, please identify the etiology for the hearing loss considered more likely (and explain why that is so).  [The provider is reminded that under governing caselaw the absence of a hearing loss disability on separation does not preclude such disability from being service-connected.

All opinions must include rationale.

2.  The AOJ should then review the record and readjudicate the claim of service connection for hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


